Defendant overlooks the testimony of Richard Byers that road No. 1 was used 40 years ago and was the only way of ingress and egress to plaintiff's land, at that time owned by one Bulleen. The controlling feature in Omodt v. C. M.  St. P. Ry. Co.106 Minn. 205, 118 N.W. 798, was the fact that the one who started to use the alleged prescriptive path over the defendant's land had just before conveyed it to defendant with covenants of warranty; and the court said that, having just conveyed the land with covenants of warranty, it was unreasonable that his use of the path was other than permissive. Plaintiff in the instant case had not conveyed the land over which road No. 1 passed. The other arguments in the petition for rehearing are very pertinent as far as the trial court goes; but we are limited to the question whether there is evidence to sustain the finding of road No. 1 by prescription.
A rehearing is denied. *Page 185